                Case 20-10475-BLS           Doc 170       Filed 03/19/20      Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In Re: Craftworks Parent LLC, et al. Chapter _____
                                             11

                                                           20 10475
                                                  Case No. ____-_________  BLS
                                                                          (_____)



                              GOVERNMENT ATTORNEY CERTIFICATION
     Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel to represent
the United States of America (or any officer or agency thereof) or any state or local government (or any officer
or agency thereof), the undersigned counsel hereby certifies the following in order to satisfy the requirement
                       MARICOPA COUNTY TREASURER
to appear to represent______________________________________________
in this action: I am admitted to practice law in __(court(s))

___________________________________________________________________________________
 See Attachment
I am in good standing in all jurisdictions to which I have been admitted; and, further, I consent to be bound by
the Local Rules of the Bankruptcy Court-District of Delaware and submit to the jurisdiction of this court for
disciplinary purposes.
                                                   /s/ Peter Muthig
                                                   ____________________________________________
                                                   Agency/Organization
                                                   Name:        Maricopa County Attorney's Office

                                                  Address: 222 N. Central Avenue, Suite 1100
                                                                Phoenix, AZ 85004
                                                   Phone:       (602) 506-1923
                                                  Email:        muthigk@mcao.maricopa.gov




                                                                                                      Local Form 105A
              Case 20-10475-BLS        Doc 170   Filed 03/19/20   Page 2 of 2




                                       ATTACHMENT

I am admitted to practice law in the United States Supreme Court, United States Court of

Appeals for the Ninth Circuit, the United States District Court for the District of Arizona,

the United States District Courts for the Northern, Eastern and Central Districts of

California, the Supreme Court of Arizona, and the Supreme Court of California (currently

voluntarily inactive in California).
